DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed in independent claim 1 a fluid ejection device comprising: 
 	a plurality of memory elements; 
 	a plurality of nozzles for outputting fluid; 
 	a data line; 
 	a fire line; and 
 	a selector responsive to the data line to select a memory element or a nozzle, wherein the selector is to select the memory element responsive to the data line having a first value, and to select the nozzle responsive to the data line having a second value different from the first value, wherein the data line is to communicate data of another memory element, 
 	the fire line to control activation of the nozzle in response to the nozzle being selected by the selector, and to communicate data of the memory element in response to the memory element being selected by the selector.

3.	The Applicant also disclosed substantially the same subject matter in independent claims 11 and 14.

4.	U.S. Patent application publication number 2014/0320558 to Ge et al. disclosed a similar invention in Fig. 3. Unlike in the instant application, Ge et al. are silent about “a selector responsive to the data line to select a memory element or a nozzle, wherein the selector is to select the memory element responsive to the data line having a first value, and to select the nozzle responsive to the data line having a second value different from the first value, wherein the data line is to communicate data of another memory element, the fire line to control activation of the nozzle in response to the nozzle being selected by the selector, and to communicate data of the memory element in response to the memory element being selected by the selector”.
 	Ge et al. are also silent about similar limitations in independent claims 11 and 14.	


 	Torgerson et al. are also silent about similar limitations in independent claims 11 and 14.	

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853